             Case 2:20-cv-05937-DSF-SK Document 18 Filed 08/24/20 Page 1 of 31 Page ID #:594




               1    ANNE MARIE MURPHY (SBN 202540)
               2
                    amurphy@cpmlegal.com
                    ANDREW F. KIRTLEY (SBN 328023)
               3    akirtley@cpmlegal.com
               4    COTCHETT, PITRE & McCARTHY, LLP
                    840 Malcolm Road
               5    Burlingame, California 94010
               6    Telephone: (650) 697-6000

               7    GARY ALLAN PRAGLIN (SBN 101256)
               8    gpraglin@cpmlegal.com
                    LESLIE A. HAKALA (SBN 199414)
               9    lhakala@cpmlegal.com
             10     COTCHETT, PITRE & McCARTHY, LLP
                    2716 Ocean Park Blvd Suite 3088
             11     Santa Monica, CA 90405
             12     Telephone: (310) 392-2008

             13     Attorneys for Plaintiffs
             14
                                        UNITED STATES DISTRICT COURT
             15                        CENTRAL DISTRICT OF CALIFORNIA
             16     EMMA MARTIN,                           Case No. 2:20-cv-05937-DSF-SK
             17     ELIZABETH GAGLIANO and
                                                           [Removal from Superior Court
                    KATHRYN SESSINGHAUS,
             18                                            California, County of Los Angeles,
                    individually and as heirs of VINCENT
                                                           Case No. 20STCV19545]
             19     PAUL MARTIN, deceased,
                                                           FIRST AMENDED COMPLAINT
             20                  Plaintiffs,
                           v.                                1. VIOLATIONS OF THE ELDER AND
             21                                                 DEPENDENT ADULT CIVIL
                    Serrano Post Acute LLC d/b/a                PROTECTION ACT (Welfare &
             22     HOLLYWOOD PREMIER                           Institutions Code §15600 et seq.)
             23     HEALTHCARE CENTER,
                    a/k/a Serrano Healthcare,                2. NEGLIGENCE
             24     a/k/a Serrano North Convalescent         3. WRONGFUL DEATH
             25     Hospital; BENJAMIN LANDA, an
                    individual; MARCEL ADRIAN                4. FRAUDULENT CONCEALMENT
             26     SOLERO FILART, an individual;
                                                             5. FRAUDULENT
             27     and, DOES 1-50,
                                                                MISREPRESENTATION
             28                  Defendants.                     JURY TRIAL DEMANDED
       ♼
 LAW OFFICES
COTCHETT, PITRE &
 MCCARTHY, LLP
                     FIRST AMENDED COMPLAINT; Case No.: 2:20-cv-05937-DSF-SK
             Case 2:20-cv-05937-DSF-SK Document 18 Filed 08/24/20 Page 2 of 31 Page ID #:595



                                                                                Table of Contents
               1
                                                                                                                                                            Page(s)
               2
                    I.         INTRODUCTION............................................................................................................. 1
               3
                    II.        JURISDICTION AND VENUE ....................................................................................... 7
               4
                    III.       PARTIES ........................................................................................................................... 8
               5
                          A. Plaintiffs .............................................................................................................................. 8
               6
                          B. Defendant HPHC ................................................................................................................ 9
               7
                          C. Defendant Benjamin Landa ................................................................................................ 9
               8
                          D. Defendant Marcel Adrian Solero Filart .............................................................................. 9
               9
                          E. DOE Defendants ............................................................................................................... 10
             10
                    IV.        AGENCY/JOINT VENTURE/AIDING AND ABETTING/CONSPIRACY ............ 10
             11
                    V.         STANDING TO BRING THIS SURVIVAL ACTION ............................................... 11
             12
                    VI.        FACTUAL BACKGROUND ......................................................................................... 11
             13
                          A. The Background of Elder Abuse and Neglect In California and at HPHC ...................... 11
             14
                          B. Understaffing at HPHC ..................................................................................................... 13
             15
                          C. Mr. Martin Entered HPHC for Post-Surgery Care............................................................ 14
             16
                          D. The Family’s Final Visits to Mr. Martin in February 2020 .............................................. 14
             17
                          E. COVID-19 Takes Hold at HPHC and HPHC Goes Into Lockdown ................................ 15
             18
                          F. Timeline of Vince Martin’s Last Days ............................................................................. 15
             19
                          G. Staff Admits to Mr. Martin’s Family That There Is a Staffing Crisis: Two Nurses Were
             20           Caring for Eighty-Three Residents ......................................................................................... 17
             21     VII. CAUSES OF ACTION ................................................................................................... 19
             22                FIRST CAUSE OF ACTION: ELDER ABUSE AND NEGLECT UNDER THE .......... 19
             23                ELDER ABUSE AND DEPENDENT ADULT CIVIL PROTECTION ACT. ............... 19
             24                (Against All Defendants) .................................................................................................. 19
             25                SECOND CAUSE OF ACTION: NEGLIGENCE .......................................................... 21
             26                THIRD CAUSE OF ACTION: WRONGFUL DEATH ................................................... 22
             27                FOURTH CAUSE OF ACTION: FRAUDULENT CONCEALMENT .......................... 25
             28                FIFTH CAUSE OF ACTION: FRAUDULENT MISREPRESENTATION ................... 26
       ♼
 LAW OFFICES
COTCHETT, PITRE &
 MCCARTHY, LLP           FIRST AMENDED COMPLAINT; Case No.: 2:20-cv-05937-DSF-SK                                                                                       i
             Case 2:20-cv-05937-DSF-SK Document 18 Filed 08/24/20 Page 3 of 31 Page ID #:596



                    VIII. PRAYER FOR RELIEF................................................................................................. 27
               1
                            DEMAND FOR JURY TRIAL ........................................................................................ 28
               2

               3

               4

               5

               6

               7

               8

               9

             10

             11

             12

             13

             14

             15

             16

             17

             18

             19

             20

             21

             22

             23

             24

             25

             26
             27

             28
       ♼
 LAW OFFICES
COTCHETT, PITRE &
 MCCARTHY, LLP        FIRST AMENDED COMPLAINT; Case No.: 2:20-cv-05937-DSF-SK                                                                 ii
             Case 2:20-cv-05937-DSF-SK Document 18 Filed 08/24/20 Page 4 of 31 Page ID #:597




               1           Plaintiffs Emma Martin, Elizabeth Gagliano and Kathryn Sessinghaus, individually

               2    and as heirs, and successors in interest of Vincent Paul Martin, deceased, bring this action for

               3    damages against defendants Serrano Post Acute LLC d/b/a Hollywood Premier Healthcare

               4    Center a/k/a Serrano Healthcare, a/k/a Serrano North Convalescent Hospital or

               5    (“HPHC”); Benjamin Landa (“Landa”); and Dr. Marcel Filart (“Filart”, and collectively

               6    with HPHC and Landa, “Defendants”).

               7    I.    INTRODUCTION

               8           1.     This case involves one of the worst outbreaks of COVID-19 in any nursing home

               9    in the United States. Licensed to have just 99 residents, at one point, HPHC had the incredible

             10     number of sixteen (16) elderly residents dead and seventy-two (72) residents infected, along

             11     with thirty-seven (37) staff (109 infections)—as well as others hidden from the public.

             12            2.     This case involves just one of the individuals that has died—eighty-four-year-old

             13     Vincent Paul Martin (“Mr. Martin” or “Vince”). Mr. Martin’s wife and daughters intend to

             14     uncover how COVID-19 was allowed to rage uncontrolled through Hollywood Premier

             15     Healthcare Center (“HPHC”).

             16

             17

             18

             19

             20

             21

             22

             23

             24

             25

             26
             27

             28
       ♼
 LAW OFFICES
COTCHETT, PITRE &
 MCCARTHY, LLP       FIRST AMENDED COMPLAINT; Case No.: 2:20-cv-05937-DSF-SK                                     1
             Case 2:20-cv-05937-DSF-SK Document 18 Filed 08/24/20 Page 5 of 31 Page ID #:598




               1       (Source: Family picture of Mr. Martin celebrating his birthday at HPHC in August 2015)

               2           3.     Mr. Martin did not lose his life because of an unavoidable Act-of-God, rather he

               3    lost his life because HPHC’s owners and managers had a long-standing practice of keeping the

               4    nursing home understaffed and skirting safety and infection controls as set forth below. Several

               5    of the individuals responsible for HPHC have had past brushes with the law – Defendant Landa

               6    was found liable for human trafficking of Filipino nursing staff, and Defendant Filart was

               7    named as having received kickbacks in an illegal Medicare-Medi-Cal scam that resulted in a

               8    $42 million dollar settlement with the U.S. Government.

               9           4.     Mr. Martin died in the early hours of Saturday April 4, 2020. As of at least April

             10     1, 2020, HPHC and its staff had known that some of the nursing home’s other residents had

             11     tested positive for COVID-19, and also had known that Mr. Martin displayed symptoms

             12     consistent with COVID-19. Nonetheless, HPHC did not automatically test Mr. Martin for

             13     COVID-19 based on his symptoms. In fact, Defendants did not test Mr. Martin for the virus

             14     until it was too late—Mr. Martin’s positive test result came back the day after he died.

             15            5.     Defendants knew that there was a serious outbreak at HPHC by mid-March 2020

             16     when HPHC’s Administrator Juhn Cayabyab, NHA, contracted COVID-19, yet HPHC did not

             17     test its residents and staff for COVID-19. It was only at the insistence of Mr. Martin’s family

             18     that he was tested at all, despite the obvious COVID symptoms Mr. Martin was exhibiting.

             19            6.     HPHC, individually and through its staff and employees, admitted to the family

             20     that the 99-bed nursing home had only two nurses working, just days before Mr. Martin’s

             21     death. Shortly after Mr. Martin’s death, HPHS made national news due to the severity of the

             22     COVID-19 outbreak at the facility, yet the families of numerous residents were left in the dark

             23     about the true situation within HPHC. The fraudulent concealment of the conditions was

             24     overwhelming.

             25            7.     This situation at the HPHC nursing home eventually became so serious and deadly

             26     that HPHC was one of a handful of facilities in LA County where the National Guard was
             27     deployed in late April. Tragically, this help came too late for Mr. Martin and many of the other

             28     residents to prevent their deaths.
       ♼
 LAW OFFICES
COTCHETT, PITRE &
 MCCARTHY, LLP       FIRST AMENDED COMPLAINT; Case No.: 2:20-cv-05937-DSF-SK                                      2
             Case 2:20-cv-05937-DSF-SK Document 18 Filed 08/24/20 Page 6 of 31 Page ID #:599




               1

               2

               3

               4

               5

               6

               7

               8

               9

             10

             11

             12

             13

             14

             15

             16

             17

             18

             19

             20

             21

             22

             23

             24     ///

             25     ///

             26     ///
             27     ///

             28     ///
       ♼
 LAW OFFICES
COTCHETT, PITRE &
 MCCARTHY, LLP       FIRST AMENDED COMPLAINT; Case No.: 2:20-cv-05937-DSF-SK              3
             Case 2:20-cv-05937-DSF-SK Document 18 Filed 08/24/20 Page 7 of 31 Page ID #:600




               1

               2

               3

               4

               5

               6

               7

               8

               9

             10

             11

             12            8.     Mr. Martin’s own attending physician, Dr. Marcel Filart, HPHC’s Medical

             13     Director, failed to put COVID-19 on Mr. Martin’s death certificate, despite Mr. Martin’s

             14     positive COVID-19 test result. (Exhibit 2). In addition, HPHC intentionally did not inform the

             15     funeral home that Mr. Martin was COVID-19 positive or COVID-19 suspected, putting the

             16     funeral home staff in grave danger. Undisputedly, HPHC knew that it was experiencing an

             17     outbreak at this point – even its own Administrator was out sick with COVID-19 since March.

             18            9.     Mr. Martin’s wife, Plaintiff Emma Martin is a pediatric nurse practitioner. She

             19     was deeply troubled when she last visited the facility in early March to drop off items for her

             20     husband and observed the lack of personal protective equipment (“PPE”) being used at HPHC

             21     despite the emerging pandemic. What she did not know at the time was that HPHC had been

             22     cited by the State of California in June 2019 for deficient PPE practices, as discussed in greater

             23     detail in Exhibit 3, pages 4-5. Again, this is not a situation where a well-run nursing home was

             24     caught off guard by the pandemic—HPHC’s deficient and dangerous practices predate the

             25     pandemic.

             26            10.    Just three days after Mr. Martin’s death, one of the HPHC nursing staff posted the
             27     following picture on Facebook – which is notable both for the claim that this staff member had

             28     been working 20 hour shifts – and because she was at a nursing station with no PPE:
       ♼
 LAW OFFICES
COTCHETT, PITRE &
 MCCARTHY, LLP       FIRST AMENDED COMPLAINT; Case No.: 2:20-cv-05937-DSF-SK                                       4
             Case 2:20-cv-05937-DSF-SK Document 18 Filed 08/24/20 Page 8 of 31 Page ID #:601




               1

               2

               3

               4

               5

               6

               7

               8

               9

             10

             11

             12

             13

             14

             15

             16

             17

             18

             19

             20

             21

             22

             23            11.    Mr. Martin’s family had been requesting HPHC’s nursing records pertaining to

             24     Mr. Martin’s care since April 10, 2020. As of the date this litigation began on July 1, 2020,

             25     HPHC had still refused to provide them, saying that medical records requests must go

             26     through “corporate offices” per facility policies. The records department staff told Lisa that
             27     “corporate” needs to approve the disclosure of records before they are provided to family

             28
       ♼
 LAW OFFICES
COTCHETT, PITRE &
 MCCARTHY, LLP       FIRST AMENDED COMPLAINT; Case No.: 2:20-cv-05937-DSF-SK                                         5
             Case 2:20-cv-05937-DSF-SK Document 18 Filed 08/24/20 Page 9 of 31 Page ID #:602




               1    members. HPHC’s delay was illegal under state and federal law. See, 42 CFR § 483.10; Cal.

               2    Health and Safety Code § 123110.

               3             12.   There are many heroes among our Country’s nurses, however, the owners and

               4    operators of HPHC are not heroes. They have profited on the backs of senior citizens, their

               5    families, as well as Medicare and Medi-Cal – and on the backs of their overworked staff.

               6    According to court records, one of the owners of HPHC, Benjamin Landa, was found liable for

               7    human trafficking of Filipino nursing staff last year. (See, Exhibit 4)1

               8             13.   Mr. Martin necessarily contracted COVID-19 from the HPHC staff—the very

               9    group that had a legal obligation to protect him from health and safety hazards. His death,

             10     therefore, was preventable, as was much of his pain and suffering. His last days were spent in

             11     horrific circumstances, in a room with at least two other residents and without his wife and

             12     daughters by his side.

             13              14.   It was entirely foreseeable that COVID-19 would rage like a wildfire through the

             14     rooms of Hollywood Premier Healthcare Center, given that there were not enough staff to

             15     isolate and care for positive residents. When staff were forced to travel between COVID-19

             16     positive and COVID-19 negative seniors, they spread highly infectious disease in their wake.

             17     Also contributing to the firestorm was HPHC’s practice of cramming small resident rooms with

             18     multiple elderly residents. Mr. Martin was housed in a small room with two other residents.

             19              15.   As a nursing home, HPHC was charged with providing much needed care and

             20     rehabilitation services to dependent and elderly adults in Los Angeles County. Like other

             21     skilled nursing facilities (“SNFs”), HPHC was entrusted with highly vulnerable individuals

             22     who often had multiple physical and cognitive impairments that required extensive assistance

             23     in the basic activities of daily living such as dressing, feeding, and bathing.

             24

             25
                    1
             26       See, Exhibit 4, which includes the cover sheets of the relevant court rulings: Paguirigan v.
                    Prompt Nursing Emp't Agency LLC, No. 17-cv-1302 (NG) (JO), 2019 U.S. Dist. LEXIS 165587
             27     (E.D.N.Y. Sep. 23, 2019), Paguirigan v. Prompt Nursing Emp't Agency LLC, No. 17-cv-1302
                    (NG) (JO), 2020 U.S. Dist. LEXIS 4837 (E.D.N.Y. Jan. 9, 2020). Only discovery will tell
             28     whether such human rights abuses extended to HPHC’s nursing staff.
       ♼
 LAW OFFICES
COTCHETT, PITRE &
 MCCARTHY, LLP          FIRST AMENDED COMPLAINT; Case No.: 2:20-cv-05937-DSF-SK                                    6
           Case 2:20-cv-05937-DSF-SK Document 18 Filed 08/24/20 Page 10 of 31 Page ID #:603




               1           16.     Like the other residents housed at HPHC, Mr. Martin was entirely dependent on

               2    HPHC. HPHC’s most important duty was to protect its residents from health and safety

               3    hazards. HPHC failed to provide this adequate care and, as a result, Mr. Martin contracted

               4    COVID-19, succumbed to the disease, and died without family by his side. HPHC must be held

               5    accountable.

               6           17.     The California Legislature has recognized the important role of civil litigation in

               7    remedying abuse and neglect of elders and dependent adults. As stated in the “Elder Abuse and

               8    Dependent Adult Civil Protection Act” (“EADCPA”):

               9              The Legislature … finds and declares that infirm elderly persons and dependent

             10               adults are a disadvantaged class, that cases of abuse of these persons are seldom

             11               prosecuted as criminal matters, and few civil cases are brought in connection with

             12               this abuse due to problems of proof, court delays, and the lack of incentives to

             13               prosecute these suits.

             14               (California Welfare & Institutions Code Section 15600.)

             15            18.     Plaintiffs want to ensure that Mr. Martin’s death is not just another sad statistic.

             16     II.   JURISDICTION AND VENUE

             17            19.     Venue is proper in this County because Defendant is located and/or performs

             18     business in this County, and a substantial part of the events, acts, omissions, and transactions

             19     complained of herein occurred in this County. Defendants operate the SNF at issue in this case

             20     at 5401 Fountain Avenue Los Angeles, CA 90029.

             21            20.     Each Defendant has sufficient minimum contacts with California, and has

             22     purposely availed itself of benefits and protections of California, and does business in

             23     California so as to render the exercise of jurisdiction over it by the California courts consistent

             24     with traditional notions of fair play and substantial justice.

             25            21.     The amount in controversy exceeds the jurisdictional minimum of this Court.

             26     ///
             27     ///

             28     ///
       ♼
 LAW OFFICES
COTCHETT, PITRE &
 MCCARTHY, LLP       FIRST AMENDED COMPLAINT; Case No.: 2:20-cv-05937-DSF-SK                                         7
           Case 2:20-cv-05937-DSF-SK Document 18 Filed 08/24/20 Page 11 of 31 Page ID #:604




               1    III.   PARTIES

               2           A.     Plaintiffs

               3           22.    Plaintiff Emma Martin (“Emma”) is, and at all times herein mentioned was, the

               4    wife and successor in interest and heir of the decedent, Vince Martin. Emma Martin was

               5    actively involved in her husband’s care and visited Mr. Martin frequently. Emma Martin is 82-

               6    years old and is a retired pediatric nurse practitioner. Plaintiff Emma Martin is lawfully entitled

               7    to pursue all claims and causes of actions for damages pursuant to Code of Civil Procedure

               8    sections 377.32, 377.60, 377.61, Welfare and Institution Code section 15657.3(d), and Probate

               9    Code section 48. (Her declaration to this effect pursuant to CCP sec. 377.32 is attached as

             10     Exhibit 5 to this First Amended Complaint.)

             11            23.    Plaintiff Elizabeth Gagliano (“Lisa”) is, and at all times herein mentioned was,

             12     the daughter and successor in interest and heir of the decedent, Vince Martin. Elizabeth

             13     Gagliano was involved in her father’s care and visited Mr. Martin when in town. Plaintiff

             14     Elizabeth Gagliano is lawfully entitled to pursue all claims and causes of actions for damages

             15     pursuant to Code of Civil Procedure sections 377.32, 377.60, 377.61, Welfare and Institution

             16     Code section 15657.3(d), and Probate Code section 48. (Her declaration to this effect pursuant

             17     to CCP sec. 377.32 is attached as Exhibit 6 to this First Amended Complaint.)

             18            24.    Plaintiff Kathryn Sessinghaus (“Kathy”) is, and at all times herein mentioned

             19     was, the daughter and successor in interest and heir of the decedent, Vince Martin. Kathy was

             20     actively involved in her father’s care and visited Mr. Martin frequently. Plaintiff Kathy

             21     Sessinghaus is lawfully entitled to pursue all claims and causes of actions for damages pursuant

             22     to Code of Civil Procedure sections 377.32, 377.60, 377.61, Welfare and Institution Code

             23     section 15657.3(d), and Probate Code section 48. (Her declaration to this effect pursuant to

             24     CCP sec. 377.32 is attached as Exhibit 7 to this First Amended Complaint.)

             25            25.    Plaintiffs Elizabeth Gagliano and Kathy Sessinghaus are the only surviving

             26     children of Vince Martin.
             27     ///

             28     ///
       ♼
 LAW OFFICES
COTCHETT, PITRE &
 MCCARTHY, LLP       FIRST AMENDED COMPLAINT; Case No.: 2:20-cv-05937-DSF-SK                                       8
           Case 2:20-cv-05937-DSF-SK Document 18 Filed 08/24/20 Page 12 of 31 Page ID #:605




               1          B.      Defendant HPHC

               2

               3

               4

               5

               6

               7

               8

               9

             10

             11

             12
                           26.    Serrano Post Acute LLC d/b/a Hollywood Premier Healthcare Center was, at all
             13
                    times relevant herein, a skilled nursing facility which provides services at 5401 Fountain
             14
                    Avenue Los Angeles, CA 90029, which is also its principal place of business.
             15
                          C.      Defendant Benjamin Landa
             16
                           27.    Mr. Landa owns and/or controls HPHC. Mr. Landa is a resident of Brooklyn,
             17
                    New York.
             18
                          D.      Defendant Marcel Adrian Solero Filart
             19
                           28.    Defendant Marcel Adrian Solero Filart ("Filart") is, and at all times relevant
             20
                    hereto was, a resident of Los Angeles County, California; a physician licensed to practice
             21
                    medicine in the State of California; and Medical Director at HPHC. As reflected in Exhibit 8,
             22
                    Filart was named in a 2016 False Claims Act case as having received kickbacks—the case was
             23
                    later settled by the Department of Justice for $42 million dollars.
             24
                           29.    In or about June 2018, he assumed direct responsibility for serving as Mr.
             25
                    Martin’s attending physician. However, medical records obtained only after this case was filed,
             26
                    reveal that Filart never actually visited Mr. Martin in person in complete abrogation of his
             27
                    duties, both as Medical Director and as Mr. Martin’s physician.
             28
       ♼
 LAW OFFICES
COTCHETT, PITRE &
 MCCARTHY, LLP       FIRST AMENDED COMPLAINT; Case No.: 2:20-cv-05937-DSF-SK                                       9
           Case 2:20-cv-05937-DSF-SK Document 18 Filed 08/24/20 Page 13 of 31 Page ID #:606




               1           30.       As Medical Director of HPHC, he was also responsible for reviewing and

               2    evaluating administrative and patient care policies and procedures. CCR 22 CA ADC § 72305.

               3          E.         DOE Defendants

               4           31.       Plaintiffs are ignorant of the names of those Defendants sued as DOES 1 through

               5    50 and for that reason have sued DOE Defendants by fictitious names. Plaintiffs further allege

               6    that each of said fictitious DOE Defendants is in some manner responsible for the acts and

               7    occurrences hereinafter set forth. Plaintiffs will seek leave of the court to amend this

               8    Complaint to show their true names and capacities when the DOE Defendants are ascertained,

               9    as well as the manner in which each fictitious Defendant is responsible for the damages

             10     sustained by Plaintiffs.

             11     IV.   AGENCY/JOINT VENTURE/AIDING AND ABETTING/CONSPIRACY

             12            32.       Plaintiffs are informed and believe, and upon such basis allege, that at all times

             13     herein mentioned, each of the Defendants, including those named as DOE defendants, herein

             14     was an agent, servant, employee and/or joint venturer of each of the remaining Defendants, and

             15     was at all times acting within the course and scope of said agency, service, employment, and/or

             16     joint venture.

             17            33.       Defendants, and each of them, aided and abetted, encouraged and rendered

             18     substantial assistance in accomplishing the wrongful conduct and their wrongful goals and

             19     other wrongdoing complained of herein. In taking action, as particularized herein, to aid and

             20     abet and substantially assist the commission of these wrongful acts and other wrongdoings

             21     complained of, each of the Defendants acted with an awareness of his/her primary wrongdoing

             22     and realized that his/her conduct would substantially assist the accomplishment of the wrongful

             23     conduct, wrongful goals, and wrongdoing.

             24            34.       Defendants, and each of them, conspired with each other and with others, to

             25     perpetrate the unlawful scheme on Plaintiffs, as alleged in this Complaint. In so doing, each of

             26     the Defendants have performed acts and/or made statements in furtherance of the said
             27     conspiracy, while at all times acting within the scope of and in furtherance of the conspiracy

             28     alleged in this Complaint, and with full knowledge of the goals of that conspiracy.
       ♼
 LAW OFFICES
COTCHETT, PITRE &
 MCCARTHY, LLP       FIRST AMENDED COMPLAINT; Case No.: 2:20-cv-05937-DSF-SK                                          10
           Case 2:20-cv-05937-DSF-SK Document 18 Filed 08/24/20 Page 14 of 31 Page ID #:607




               1    V.    STANDING TO BRING THIS SURVIVAL ACTION

               2           35.    Pursuant to the provisions of Code of Civil Procedure section 377.32 and Welfare

               3    Institutions Code section 15657.3(d), Plaintiffs Emma Martin, Lisa Gagliano and Kathy

               4    Sessinghaus (“Plaintiffs”), as successors-in-interest to decedent Vince Martin, are lawfully

               5    entitled to pursue all survival claims and causes of action for damages on behalf of decedent

               6    Vince Martin.

               7           36.    Additionally, pursuant to the provisions of Welfare and Institutions Code section

               8    15657.3(d) and section 48 of the Probate Code, Plaintiffs are interested persons, as defined by

               9    section 48 of the Probate Code, and are thus each lawfully entitled to pursue all claims and

             10     causes of action in a survival action on behalf of decedent Vince Martin. Successor-in-Interest

             11     Declarations are attached as Exhibits 5-7.

             12     VI.   FACTUAL BACKGROUND

             13            37.    84-year old, Vince Paul Martin died of COVID-19 on Saturday April 4, 2020. He

             14     was a resident of HPHC, which is located in Hollywood (5401 Fountain Avenue Los Angeles,

             15     CA 90029). Vince was born in Brooklyn, New York. He served in both the U.S. Army and the

             16     Army Reserve in the 1950s and 1960s. After getting out of the Army, he attended the Pratt

             17     Institute in New York and became a graphic designer. He then worked in advertising in the

             18     entertainment industry, including time on the Jack Parr Show, and worked at advertising

             19     agencies in New York and Los Angeles. In the 1960s, he moved to Los Angeles where he

             20     worked as a graphic artist for the City of Los Angeles, both with the Los Angeles Public

             21     Libraries and the Department of Water and Power. He retired in the mid-1990s.

             22            38.    Vince was married to Plaintiff Emma from 1964 until his death at HPHC. He and

             23     Emma had two daughters (Plaintiffs Lisa and Kathy) and five grandchildren.

             24           A.      The Background of Elder Abuse and Neglect In California and at HPHC

             25            39.    While SNFs are expected to keep their residents safe from harm, the truth is that

             26     abuse and neglect in such facilities has become a problem throughout the nation and the State
             27     of California. HPHC has a history of providing sub-standard care.

             28
       ♼
 LAW OFFICES
COTCHETT, PITRE &
 MCCARTHY, LLP       FIRST AMENDED COMPLAINT; Case No.: 2:20-cv-05937-DSF-SK                                        11
           Case 2:20-cv-05937-DSF-SK Document 18 Filed 08/24/20 Page 15 of 31 Page ID #:608




               1            40.     In 2019 alone, the United States Department of Health and Social Services cited

               2    HPHC for the following deficiencies:

               3       •   Nursing staff failed to don a gown and mask when caring for an infected resident who

               4           was in isolation, instead the staff member touched the resident and then did not wash their

               5           hands;

               6       •   Failed to ensure proper infection controls due to failure to remove and clean equipment

               7           with the “potential to spread infection and transmission of communicable disease”;

               8       •   Failed to label oxygen tubing with a resident’s name, a “deficient practice” that “had the

               9           potential to result in infection to the resident”;

             10        •   Putting four residents in a 420 square foot room (HPHC actually had a fifth unoccupied

             11            bed in this small space);

             12        •   Not reporting an injury of unknown source to the State;

             13        •   Failed to protect from fall hazards;

             14        •   Illegally implementing advance care directives (end of life plans) without needed consent,

             15            with the potential of denying residents necessary treatments;

             16        •   Keeping call lights out of reach of residents;

             17        •   Improper use of physical restraints;

             18        •   Failing to put care plans in place for residents;

             19        •   Failing to provide needed eyewear, and instead allowing a resident to use glasses that

             20            were taped together with packaging tape and duct tape;

             21        •   Failing to properly angle a resident’s bed to prevent the development of pneumonia;

             22        •   Failing to post daily staffing information for review by residents and visitors.

             23            41.      Again, HPHC was cited for all the above deficiencies in 2019 (plus additional

             24     deficiencies that are not listed). The situation was equally bleak in 2018. Given the

             25     circumstances that prevailed at HPHC pre-COVID-19, it was inevitable that the nursing home

             26     would be ravaged by COVID-19. This is supported by a GAO study dated May 20, 2020,
             27     which explored the prevalence of infection prevention and control deficiencies in nursing

             28     homes prior to the COVID-19 pandemic and drew a correlation between facilities with
       ♼
 LAW OFFICES
COTCHETT, PITRE &
 MCCARTHY, LLP       FIRST AMENDED COMPLAINT; Case No.: 2:20-cv-05937-DSF-SK                                        12
           Case 2:20-cv-05937-DSF-SK Document 18 Filed 08/24/20 Page 16 of 31 Page ID #:609




               1    deficiencies in 2018-2019 and current COVID-19 outbreaks. Infection Control Deficiencies

               2    Were Widespread and Persistent in Nursing Homes Prior to COVID-19 Pandemic, GAO-20-

               3    576R: Published: May 20, 2020 (accessible at https://www.gao.gov/assets/710/707069.pdf).

               4            B.       Understaffing at HPHC

               5             42.      According to a 2016 UCSF study, HPHC (f/k/a Serrano North Convalescent

               6    Hospital), had 95.80% turnover—among the worst in the State of California.2 That same report

               7    noted that the facility had below average staffing of supervisors, Registered Nurses (“RNs”),

               8    Licensed Vocational Nurses (“LVNs”) and Licensed Practical Nurse (“LPN”), instead relying

               9    on Nursing Assistants with minimal qualifications. HPHC chose to staff the nursing home with

             10     underqualified staff in order to save money and increase profits for the owners.

             11              43.      In keeping with the earlier UCSF study, Medicare.gov currently rates HPHC as

             12     “below average”:

             13

             14

             15

             16

             17                    Also, per Medicare.gov, HPHC has overall below average staffing levels:

             18

             19

             20

             21

             22

             23

             24

             25

             26
             27
                    2
                     “California Nursing Home Chains by Ownership Type Facility and Resident Characteristics,
             28     Staffing, and Quality Outcomes in 2015” UCSF, Dr. Charlene Harrington and Dr. Leslie Ross.
       ♼
 LAW OFFICES
COTCHETT, PITRE &
 MCCARTHY, LLP          FIRST AMENDED COMPLAINT; Case No.: 2:20-cv-05937-DSF-SK                                 13
           Case 2:20-cv-05937-DSF-SK Document 18 Filed 08/24/20 Page 17 of 31 Page ID #:610




               1            44.    As noted by a leading UCSF study, “[m]any California studies have

               2    demonstrated that serious quality of care problems have been associated with inadequate

               3    staffing levels, and most importantly, low RN staffing (Kim, et al., 2009a 2009b; Schnelle, et

               4    al., 2004).” California Nursing Home Chains by Ownership Type Facility and Resident

               5    Characteristics, Staffing, and Quality Outcomes in 2015. UCSF, Dr. Charlene Harrington and

               6    Dr. Leslie Ross.

               7            45.    HPHC’s chronic problems with understaffing continued—even worsened—

               8    during the COVID-19 crisis within HPHC. Plaintiffs were told by nurses that the facility was

               9    short-staffed, and at least one HPHC nurse complained repeatedly on her Facebook page that

             10     she was being forced to work 2 to 3 shifts back-to-back, and that she’d been working for 20

             11     hours straight.

             12            C.      Mr. Martin Entered HPHC for Post-Surgery Care

             13             46.    Vince Martin went to HPHC in January 2014 due to spinal stenosis after

             14     undergoing surgery. At the time, Mr. Martin required more daily in-home care than his elderly

             15     wife was able to provide, and the entire family agreed that a nursing home was the best option.

             16             47.    Prior to the outbreak, Plaintiffs visited Mr. Martin frequently. Given Mr. Martin’s

             17     normal routines, and given the fact that family was not permitted to visit, the only way that Mr.

             18     Martin contracted COVID-19 was from the HPHC staff, third parties that HPHC brought into

             19     the facility, or other residents.

             20             48.    As the COVID-19 pandemic began to emerge in California in February, Plaintiffs

             21     noted the apparent lack of infection control protocols in place at HPHC to deal with the

             22     outbreak.

             23            D.      The Family’s Final Visits to Mr. Martin in February 2020

             24             49.    Because of the COVID-19 pandemic, the last time the family was able to visit in

             25     person with Vince was in February. More specifically, Emma visited her husband either February

             26     27 or 28. Emma did not observe PPE worn by any member of the staff.
             27             50.       On or about February 29, 2020, Kathy visited her father – she also noticed the lack

             28     of PPE on the staff.
       ♼
 LAW OFFICES
COTCHETT, PITRE &
 MCCARTHY, LLP       FIRST AMENDED COMPLAINT; Case No.: 2:20-cv-05937-DSF-SK                                         14
           Case 2:20-cv-05937-DSF-SK Document 18 Filed 08/24/20 Page 18 of 31 Page ID #:611




               1           51.    Subsequently in early March 2020, Emma went to visit Vince, but she was met

               2    by an HPHC staff member who told her that the facility was not allowing visitors. Emma was

               3    distressed when she observed that that staff member did not have PPE on—that HPHC was not

               4    taking basic precautions—especially given that the facility was in lock-down.

               5          E.      COVID-19 Takes Hold at HPHC and HPHC Goes Into Lockdown

               6           52.    By the first week of March the family was told that visitors were no longer

               7    allowed in HPHC, but that family members could still bring supplies and presents to the door

               8    of the facility. During the week of March 2, Kathy brought a book and snacks to HPHC – she

               9    was met by a staff member at the door who took the items – this staff member was not wearing

             10     a mask.

             11            53.    During March, Emma called regularly to check in on her husband. Sometimes

             12     the staff answered, and sometimes they did not. It was a frustrating and scary time for the

             13     Martin family since they had no way of really knowing how Mr. Martin was doing day to day.

             14            54.    On March 19, 2020, Lisa called HPHC and asked if she could mail Vince a care

             15     package of historical magazines (Mr. Martin took immense pleasure in reading) but was told

             16     that it was best not to mail anything.

             17           F.      Timeline of Vince Martin’s Last Days

             18            55.    On or about Wednesday April 1, 2020, HPHC’s staff called Emma Martin and said

             19     that Vince had a fever, was not eating or drinking and was confused. This was the first time that

             20     Vince’s family was informed that he was sick. Emma Martin called her daughters.

             21            56.    Later that same day, April 1, 2020, Kathy called HPHC and spoke with HPHC

             22     Director of Nursing Elizabeth Edra (“Elizabeth”) to check on her father. Elizabeth said that

             23     Mr. Martin had a fever of 100/101 degrees, was confused, was having trouble breathing, and

             24     was not eating or drinking. Kathy asked if any tests had been ordered for her father, but

             25     Elizabeth said nothing had been ordered. Kathy requested that her father undergo certain

             26     tests – including a COVID-19 test – but Elizabeth said that she’d have to get a physician to
             27     order the tests the following day.

             28
       ♼
 LAW OFFICES
COTCHETT, PITRE &
 MCCARTHY, LLP       FIRST AMENDED COMPLAINT; Case No.: 2:20-cv-05937-DSF-SK                                       15
           Case 2:20-cv-05937-DSF-SK Document 18 Filed 08/24/20 Page 19 of 31 Page ID #:612




               1           57.    During that same conversation on April 1, 2020, Kathy also asked if there were

               2    any active COVID-19 cases at HPHC. Elizabeth reluctantly told her that there was at least one

               3    case. Later in the conversation, Elizabeth admitted to Kathy that there were actually four active

               4    cases in the facility. The family was very concerned in part because HPHC is not a large

               5    facility; there is not a lot of space and the residents were packed into tight quarters. Elizabeth

               6    told Kathy that the facility was managing the situation by keeping all the COVID-19 cases on

               7    the other side of the facility from Mr. Martin.

               8           58.    There is no record that Filart attempted to aid Mr. Martin in any meaningful way;

               9    indeed, according to Mr. Martin’s medical records, Filart’s only action was to give Mr. Martin

             10     oxygen 3 hours prior to his death, failing to even investigate the cause of Mr. Martin’s illness.

             11     This is particularly appalling given Mr. Martin’s symptoms, consistent with the COVID-19

             12     virus, and the nationwide pandemic that has proven to be especially deadly in nursing homes

             13     much like HPHC. Had Filart shown any interest in visiting his dying patient, or in attempting to

             14     diagnose Mr. Martin’s illness, it is possible Mr. Martin would still be alive today, or else would

             15     not have suffered a horrific death from COVID-19 complications. Filart, and HPHC’s tacit

             16     approval of his recklessness, likely have proven to be fatal for many more residents’ deaths.

             17            59.    Unbeknownst to Mr. Martin’s family, Juhn Cayabyab, the Administrator of

             18     HPHC, had been out battling COVID-19 himself since March 2020. In other words, even after

             19     its own Administrator became infected with COVID-19, HPHC failed to take steps to protect

             20     residents and staff and failed to test its residents and staff for COVID-19.

             21            60.    Moreover, prior to learning of Mr. Martin’s symptoms on April 1, 2020, neither

             22     Lisa, Emma, nor Kathy had any clue that there were positive cases of COVID-19 at HPHC. In

             23     mid-March HPHC acknowledged that COVID-19 was spreading around the world, but assured

             24     families of residents that the risk to their loved ones was actually low. Further, HPHC promised

             25     it was making an “enormous” effort to protect residents—citing screening and work restrictions

             26     and PPE. HPHC went into great detail about the infection control efforts it would employ.
             27     However, Mr. Martin’s case clearly illustrates multiple violations of their own policies, and

             28     thus the misrepresentations made to Emma Martin were clearly fraudulent in nature.
       ♼
 LAW OFFICES
COTCHETT, PITRE &
 MCCARTHY, LLP       FIRST AMENDED COMPLAINT; Case No.: 2:20-cv-05937-DSF-SK                                         16
           Case 2:20-cv-05937-DSF-SK Document 18 Filed 08/24/20 Page 20 of 31 Page ID #:613




               1    Defendants had a motive to make these fraudulent representations, as they wanted to keep their

               2    resident beds full and continue to receive thousands of dollars per month per resident. Mr.

               3    Martin’s family, and surely others, relied on the representations on HPHC in deciding to keep

               4    their loved ones at HPHC. Had they known the truth about the situation—that potential

               5    COVID-19 residents would share rooms with uninfected residents, that symptomatic residents

               6    would not be tested promptly, and that standard infection control procedures would not be

               7    followed—they would have moved Mr. Martin to a safer facility immediately.

               8          G.      Staff Admits to Mr. Martin’s Family That There Is a Staffing Crisis: Two
                                  Nurses Were Caring for Eighty-Three Residents
               9

             10            61.    At about 10:00 pm on April 1, 2020, Lisa also called Elizabeth to confirm what
             11     Kathy had been told earlier. She asked to speak to her father via speakerphone, but Elizabeth
             12     said that another day would be better because, at that moment, there were only two nurses
             13     available to care for eighty-three residents. Lisa was alarmed, because she knew that there was
             14     no way that two nurses could care for eighty-three residents without transmitting COVID-19
             15     between them. Elizabeth, sounding exhausted, told Lisa that “more staff are coming.”
             16            62.    This understaffing caused harm to both Mr. Martin and Lisa by depriving them of
             17     the last chance to speak with one another before Mr. Martin’s death.
             18            63.    Sometime on April 2, 2020, as requested by Kathy, a COVID-19 test was
             19     collected from Mr. Martin. However, the lab did not receive the test kit until April 3, at about
             20     2:10 pm. The results would not be reported back to HPHC until the morning of April 5, 2020,
             21     the day after Mr. Martin died.
             22            64.    Meanwhile, on April 2, 2020, at about 1:12 pm, HPHC nurse Joanne Pineda
             23     (“Joanne”) attempted to contact Filart about Mr. Martin’s current condition. Unfortunately, she
             24     was only able to reach Physician Assistant Joel Mandilay (“Mandilay”) who told Joanne to
             25     give Mr. Martin some over-the-counter anti-diarrheal medicine. At about 2:38 pm, Joanne left
             26     a message asking Filart to call her back about Mr. Martin, but she’d have to wait over twelve
             27     hours – until 3:37 am on April 3, 2020 – for Filart to return the call. At about 3:46 pm on April
             28     2, 2020, the LVN caring for Mr. Martin noted that he was very confused/disoriented, still
       ♼
 LAW OFFICES
COTCHETT, PITRE &
 MCCARTHY, LLP       FIRST AMENDED COMPLAINT; Case No.: 2:20-cv-05937-DSF-SK                                      17
           Case 2:20-cv-05937-DSF-SK Document 18 Filed 08/24/20 Page 21 of 31 Page ID #:614




               1    refusing to eat or drink, had a fever, and still had episodes of diarrhea—despite Mr. Martin’s

               2    clearly serious and worsening condition, however, neither his physician, Filart, nor anyone at

               3    HPHC took any meaningful steps to help him.

               4           65.    When Filart finally did call in at 3:37 am on April 3, 2020, he simply instructed

               5    Joanne to give Mr. Martin IV fluids; he did nothing to diagnose or treat Mr. Martin’s

               6    underlying condition.

               7           66.    At about 3:57 pm on April 3, 2020 – when Mr. Martin had less than twelve hours

               8    left to live – Joanne again spoke to Mandilay about a skin problem and an unstageable pressure

               9    sore on Mr. Martin’s coccyx, as well as Mr. Martin’s overall condition. Mandilay ordered

             10     antibiotics for the skin wounds but did nothing else for Mr. Martin.

             11            67.    About 5:15 pm that day, Lisa called to check on her father. Joanne updated Lisa

             12     on her father’s condition, they discussed a change in the antibiotics being given her father, and

             13     Lisa asked that her father have a urinalysis. Joanne promptly got Mandilay to order the

             14     urinalysis, and the urine sample was collected about 9:15 pm that evening.

             15            68.    Also, on April 3, 2020, at about 10:29 pm, (albeit by phone) Filart himself finally

             16     got involved, and ordered that Mr. Martin be given supplemental oxygen to keep his oxygen

             17     saturation above 90%. Despite the extra oxygen, Mr. Martin passed away at 1:51 am on April

             18     4, 2020.

             19            69.    The funeral home picked up Vince’s body two hours after Vince died. The funeral

             20     home was not told by the facility that Vince was COVID-19-positive or COVID-19-suspected,

             21     thus their staff did not know to don PPE. Upon information and belief, HPHC had a practice of

             22     bringing in outside vendors and not informing them that there was a COVID-19 outbreak.

             23            70.    On Sunday April 5, 2020, after Vince had died, the COVID-19 positive test result

             24     came back. Nonetheless, HPHC did not tell the family until Emma specifically called to ask on

             25     April 7, 2020.

             26            71.    As noted above, during relevant time periods, Mr. Martin literally only interacted
             27     with HPHC staff. Thus, he could have only been infected with the COVID-19 virus by a member

             28
       ♼
 LAW OFFICES
COTCHETT, PITRE &
 MCCARTHY, LLP       FIRST AMENDED COMPLAINT; Case No.: 2:20-cv-05937-DSF-SK                                      18
           Case 2:20-cv-05937-DSF-SK Document 18 Filed 08/24/20 Page 22 of 31 Page ID #:615




               1    of the HPHC staff, who negligently and/or recklessly failed to follow appropriate infection

               2    control measures to protect the vulnerable residents of HPHC.

               3            72.   Mr. Martin’s death certificate, issued on April 9, 2020, and certified by Dr. Marcel

               4    Filart, lists cardiac arrest, hypertension, and coronary artery disease as the cause of death.

               5    (Exhibit 2). Mr. Martin’s COVID-19 test result was reported on April 5 before Dr. Filart signed

               6    off on the causes of death on April 9. Further, it was Dr. Filart who authorized the COVID-19

               7    test (after Mr. Martin’s family insisted on the test), so there is no doubt that he was aware that

               8    Mr. Martin had been tested and that the results would be available when he fraudulently prepared

               9    the death certificate. It was only at the insistence of Mr. Martin’s family that Dr. Filart sought to

             10     amend Mr. Martin’s death certificate. (Exhibit 9). More specifically, Dr. Filart had no intention

             11     of correcting Mr. Martin’s death certificate until Lisa Gagliano insisted that it was fraudulent to

             12     leave COVID-19 off Mr. Martin’s death certificate. Defendants intended to hide COVID-19

             13     results in order to keep vital information from residents, families, staff and the government.

             14     VII.   CAUSES OF ACTION

             15            FIRST CAUSE OF ACTION: ELDER ABUSE AND NEGLECT UNDER THE

             16             ELDER ABUSE AND DEPENDENT ADULT CIVIL PROTECTION ACT.

             17                                          (Against All Defendants)

             18             73.    Plaintiffs incorporate by reference and re-allege all of the allegations contained

             19     in the preceding paragraphs of this Complaint as though fully set forth herein.

             20             74.   At all relevant times, Vincent Paul Martin was an elder as defined by Welfare &

             21     Institutions Code section 15610.27. He was 84 years old at the time of Defendants’ conduct.

             22             75.   The actions described above constitute abuse of an elder as defined by the Welfare

             23     and Institutions Code section 15610.07. Defendants HPHC and Filart neglected Mr. Martin,

             24     abandoned their obligations to Mr. Martin and engaged in other mistreatment that resulted in

             25     physical harm, pain and mental suffering. Defendants HPHC and Filart, as Mr. Martin’s care

             26     custodians, deprived Mr. Martin of services that were necessary to avoid physical harm and
             27     mental suffering. Defendants HPHC and Benjamin Landa failed to provide adequate funding and

             28     staffing to ensure that HPHC provided necessary care to Mr. Martin.
       ♼
 LAW OFFICES
COTCHETT, PITRE &
 MCCARTHY, LLP       FIRST AMENDED COMPLAINT; Case No.: 2:20-cv-05937-DSF-SK                                         19
           Case 2:20-cv-05937-DSF-SK Document 18 Filed 08/24/20 Page 23 of 31 Page ID #:616




               1             76.   The actions described above constitute neglect as defined by the Welfare and

               2    Institutions Code section 15610.57 in that the Defendants negligently failed to exercise a degree

               3    of care that a reasonable person in a like position would exercise. Among other things,

               4    Defendants failed to: (1) exercise the degree of care that a reasonable person in a like position

               5    would exercise; (2) protect Mr. Martin from health and safety hazards; (3) provide necessary care

               6    and protection; (4) provide medical care for physical and mental health needs; (5) prevent

               7    malnutrition and dehydration; (6) create and update an adequate plan of care to protect Mr.

               8    Martin given the COVID-19 outbreak at HPHC; (7) provide adequate staffing levels to provide

               9    Mr. Martin with the assistance that he needed; and (8) adequately train staff to assess and respond

             10     to infectious outbreaks. As described in this Complaint, Defendants’ conduct constitutes neglect

             11     of an elder under Welfare and Institutions Code section 15610.57 (a)(1) and (b)(1)-(4).

             12              77.   Mr. Martin has been harmed by Defendants’ conduct as described herein. The

             13     pattern of substandard care and neglect to Mr. Martin put him at extremely high risk for infections

             14     and resulting complications, including injury and death. Defendants’ conduct was a substantial

             15     factor in causing Mr. Martin to suffer physical, emotional, and economic harm, as well as other

             16     damages in an amount to be determined according to proof.

             17              78.   Defendants acted with recklessness, malice, oppression, and/or fraud. Among

             18     other things, Defendants neglected to take the necessary precautions to prevent or treat Mr.

             19     Martin’s injuries. Plaintiffs, individually and as successors-in interest to Mr. Martin are entitled

             20     to compensatory damages, as well as punitive damages in an amount to be determined according

             21     to proof, as well as attorney’s fees and costs pursuant to Welfare and Institutions Code section

             22     15657.

             23              79.   Defendants either personally committed acts of elder abuse or ratified the acts of

             24     elder abuse committed by their employees.

             25     ///

             26     ///
             27     ///

             28     ///
       ♼
 LAW OFFICES
COTCHETT, PITRE &
 MCCARTHY, LLP       FIRST AMENDED COMPLAINT; Case No.: 2:20-cv-05937-DSF-SK                                        20
           Case 2:20-cv-05937-DSF-SK Document 18 Filed 08/24/20 Page 24 of 31 Page ID #:617




               1                            SECOND CAUSE OF ACTION: NEGLIGENCE

               2                                          (Against All Defendants)

               3           80.    Plaintiffs incorporate by reference and re-allege all of the allegations contained in

               4    the preceding paragraphs of this Complaint as though fully set forth herein.

               5           81.    By virtue of their roles as caretakers and by virtue of the fact that Mr. Martin was

               6    a dependent adult residing at the HPHC, Defendants had a duty to exercise a degree of care that

               7    a reasonable person in a like position would exercise. Defendants failed to do so. Among other

               8    things Defendants had a duty to:

               9                     a. Adequately staff HPHC;

             10                      b. Ensure that each worker received adequate training before working with

             11                             Mr. Martin;

             12                      c. Provide services that meet professional standards of quality;

             13                      d. Ensure that an adequate patient care plan was developed, reviewed, revised

             14                             and carried out, including specifically, because Mr. Martin was exposed to

             15                             COVID-19 at HPHC;

             16                      e. Take all reasonable and necessary precautions to ensure that Mr. Martin did

             17                             not contract COVID-19;

             18                      f. Provide Mr. Martin with necessary tests promptly and report those results

             19                             promptly;

             20                      g. Protect Mr. Martin from health and safety hazards;

             21                      h. Treat Mr. Martin with respect, dignity, and without abuse.

             22            82.    During the period of his residency at HPHC, Defendants breached their duty to

             23     Mr. Martin.    Among other things, and without limiting the generality of the foregoing,

             24     Defendants failed to:

             25                      a. Adequately staff HPHC;

             26                      b. Ensure that each worker received adequate training before working with
             27                             Mr. Martin;

             28                      c. Provide services that meet professional standards of quality;
       ♼
 LAW OFFICES
COTCHETT, PITRE &
 MCCARTHY, LLP       FIRST AMENDED COMPLAINT; Case No.: 2:20-cv-05937-DSF-SK                                       21
           Case 2:20-cv-05937-DSF-SK Document 18 Filed 08/24/20 Page 25 of 31 Page ID #:618




               1                      d. Ensure that an adequate patient care plan was developed, reviewed, revised

               2                            and carried out, including specifically, because Mr. Martin was exposed to

               3                            COVID-19 at HPHC;

               4                      e. Take all reasonable and necessary precautions to ensure that Mr. Martin did

               5                            not contract COVID-19;

               6                      f. Protect Mr. Martin from health and safety hazards;

               7                      g. Provide Mr. Martin with necessary tests promptly and report those results

               8                            to his promptly;

               9                      h. Treat Mr. Martin with respect, dignity, and without abuse.

             10            83.    Defendants’ negligence, carelessness, recklessness, and unlawfulness was a

             11     substantial factor in causing Mr. Martin to suffer tremendous physical, emotional, economic, and

             12     fatal harm as well as other damages to be proven at the time of the trial.

             13            84.    As a direct and legal result of the wrongful acts and omissions of Defendant and

             14     DOES 1-50, Mr. Martin was harmed.

             15            85.    By reason of the wrongful death of Mr. Martin that resulted from the wrongful acts

             16     and omissions of Defendants, Plaintiffs suffered and continue to suffer loss of love,

             17     companionship, comfort, affection, solace, and moral support of Mr. Martin in the amount to be

             18     determined at trial.

             19            86.    By reason of the wrongful death of Mr. Martin, resulting from the wrongful acts

             20     and/or omissions of Defendants and DOES 1-50, and each of them, Plaintiffs hereby seek

             21     recovery of other such relief as may be just, including as provided for under the Civil Code

             22     section 377.61.

             23            WHEREFORE, Plaintiffs pray for relief as set forth below.

             24                            THIRD CAUSE OF ACTION: WRONGFUL DEATH

             25                                          (Against All Defendants)

             26            87.    Plaintiffs incorporate by reference and re-allege all of the allegations contained in
             27     the preceding paragraphs of this Complaint as though fully set forth herein.

             28
       ♼
 LAW OFFICES
COTCHETT, PITRE &
 MCCARTHY, LLP       FIRST AMENDED COMPLAINT; Case No.: 2:20-cv-05937-DSF-SK                                       22
           Case 2:20-cv-05937-DSF-SK Document 18 Filed 08/24/20 Page 26 of 31 Page ID #:619




               1           88.    Defendants and DOES 1-50, and each of them, negligently, carelessly, recklessly,

               2    and/or unlawfully operated HPHC so as to cause the death of Vince Martin.

               3           89.    Defendants HPHC, Dr. Marcel Filart, Benjamin Landa and DOES 1-50 were

               4    agents, servants, employees, successors in interest, and/or joint venturers of one another, and

               5    were, as such, acting within the course, scope, and authority of said agency, employment and/or

               6    venture when they negligently, carelessly, recklessly, and/or unlawfully withheld necessary care

               7    from Vince Martin so as to cause the death of Vince Martin.

               8           90.    As a direct and legal result of the wrongful acts and omissions of Defendants,

               9    Vince Martin died.

             10            91.    By reason of the wrongful death of Vince Martin resulting from the wrongful acts

             11     and omissions of Defendants, and DOES 1 through 50, Plaintiffs have incurred funeral and burial

             12     expenses, and related medical expenses, in an amount to be determined at trial.

             13            92.    By reason of the wrongful death of Vince Martin, resulting from the wrongful acts

             14     and omissions of Defendants, and DOES 1 through 50, and each of them, Plaintiffs suffered, and

             15     continue to suffer, loss of love, companionship, comfort, affection, solace and the moral and

             16     economic support of their husband and father.

             17            93.    As a direct and legal result of the aforementioned acts of Defendants HPHC, Dr.

             18     Filart, Mr. Landa and DOES 1 through 50, inclusive, Plaintiffs, by reason of the wrongful death

             19     of Vince Martin, resulting from the wrongful acts and/or omissions of Defendants, hereby seek

             20     recovery of other such relief as may be just and provided for under Code of Civ. Proc. § 377.61.

             21            94.    Plaintiffs are informed and believe, and thereon allege, that in the days leading up

             22     to Vince Martin’s death, and continuing through his death, Defendants HPHC, Dr. Filart, Mr.

             23     Landa and DOES 1 through 50, and each of them, at all times mentioned, were under a statutory

             24     duty to comply with all applicable federal and state laws and regulations governing nursing

             25     homes in California, including but not limited to the following:

             26       •   42 CFR§483.10(a) & (e) (respect, dignity, & without abuse);
             27       •   42 CFR §483.21 (care plan);

             28       •   42 CFR §483.25 (quality care must be provided; protecting for health and safety hazards);
       ♼
 LAW OFFICES
COTCHETT, PITRE &
 MCCARTHY, LLP       FIRST AMENDED COMPLAINT; Case No.: 2:20-cv-05937-DSF-SK                                      23
           Case 2:20-cv-05937-DSF-SK Document 18 Filed 08/24/20 Page 27 of 31 Page ID #:620




               1      •   42 CFR §483.30 (adequate physician oversight);

               2      •   Cal Health & Safety Code § 1279.6 (safety plan);

               3      •   Cal Health & Safety Code § 1337.1 (adequate training);

               4      •   Cal Health & Safety Code §1599.1(a) (adequate and qualified staff);

               5      •   Title 22 CCR §72311 (care plan and prompt reporting);

               6      •   Title 22 CCR §72315 (required services);

               7      •   Title 22 CCR §§72329(a) & 72501(e) (adequate staffing);

               8      •   Title 22 CCR § 72517 (adequate training);

               9      •   Title 22 CCR §72523(adequate policies and procedures);

             10       •   Title 22 CCR § 72527(a)(11) (respect, dignity, & without abuse);

             11       •   Title 22 CCR § 72537 (reporting of communicable diseases);

             12       •   Title 22 CCR § 72539 (reporting of outbreaks);

             13       •   Title 22 CCR § 72541 (reporting of unusual occurrences);

             14       •   42 USC §1396r(b)(2) (adequate plan of care);

             15     Defendants’ violations of these laws and regulations caused or contributed to the death of Vince

             16     Martin.

             17               95.   Vince Martin was one of the class of persons whose protection, the aforementioned

             18     laws and regulations, as well as Welfare and Institutions Code §§ 15600 et seq. was afforded.

             19               96.   As a direct and legal result of the wrongful acts and omissions of Defendants,

             20     including DOES 1 through 50, and each of them, Vince Martin died.

             21               97.   By reason of the wrongful death of Vince Martin resulting from the wrongful acts

             22     and omissions of Defendants, and DOES 1 through 50, Plaintiffs have incurred funeral and burial

             23     expenses, and related medical expenses, in an amount to be determined at trial.

             24               98.   By reason of the wrongful death of Vince Martin, resulting from the wrongful acts

             25     and omissions of Defendants, and DOES 1 through 50, and each of them, Plaintiffs suffered, and

             26     continue to suffer, loss of love, companionship, comfort, affection, solace and the moral and
             27     economic support of their husband and father.

             28
       ♼
 LAW OFFICES
COTCHETT, PITRE &
 MCCARTHY, LLP       FIRST AMENDED COMPLAINT; Case No.: 2:20-cv-05937-DSF-SK                                     24
           Case 2:20-cv-05937-DSF-SK Document 18 Filed 08/24/20 Page 28 of 31 Page ID #:621




               1           99.    As a direct and legal result of the aforementioned acts of Defendants HPHC. Dr.

               2    Marcel Filart, Benjamin Landa, and DOES 1 through 50, inclusive, Plaintiffs, by reason of the

               3    wrongful death of Vince Martin, resulting from the wrongful acts and/or omissions of

               4    Defendants, hereby seek recovery of other such relief as may be just and provided for under Code

               5    of Civ. Proc. § 377.61.

               6                 FOURTH CAUSE OF ACTION: FRAUDULENT CONCEALMENT

               7                              (Against Defendants HPHC and Marcel Filart)

               8           100. Plaintiffs incorporate by reference and re-allege all of the allegations contained in

               9    the preceding paragraphs of this Complaint as though fully set forth herein.

             10            101. Mr. Martin was an elderly resident of the nursing home run by HPHC. Mr.

             11     Martin relied upon Defendants HPHC and Dr. Filart for his care needs.

             12            102. Prior to Vince Martin’s death, HPHC and Dr. Filart became aware that they could

             13     not provide adequate care to Mr. Martin and knew of their duty to disclose these matters. In

             14     fact, Plaintiffs were repeatedly told that Mr. Martin was “doing ok” or words to that effect prior

             15     to April 1, 2020. Further, Plaintiffs were told that Mr. Martin would be cared for. This was

             16     untrue. By March 2020, Defendants HPHC and Dr. Filart knew that there was an outbreak of

             17     COVID-19 at HPHC, yet they kept the fact of the outbreak and the severity of the outbreak

             18     concealed.

             19            103. When a member of HPHC’s staff eventually told Plaintiffs that there were one or

             20     more COVID-19 cases at HPHC, they intentionally failed to disclose the full extent of the

             21     outbreak, making the disclosure deceptive.

             22            104. Defendants intentionally failed to disclose, first the fact that there was COVID-19

             23     in the facility, then that there was a serious outbreak of COVID-19, and then that Mr. Martin

             24     had been exposed to COVID-19, then that Mr. Martin was likely COVID-19 positive. These

             25     facts were known only to Defendants and are not facts that Plaintiffs could have discovered.

             26     Plaintiffs did not learn that Mr. Martin was COVID-19 positive until after his death. Even after
             27     the COVID-19 positive test, Defendants HPHC and Dr. Filart concealed that Mr. Martin’s

             28
       ♼
 LAW OFFICES
COTCHETT, PITRE &
 MCCARTHY, LLP       FIRST AMENDED COMPLAINT; Case No.: 2:20-cv-05937-DSF-SK                                       25
           Case 2:20-cv-05937-DSF-SK Document 18 Filed 08/24/20 Page 29 of 31 Page ID #:622




               1    death was caused by COVID-19—instead, COVID-19 was left off of Mr. Martin’s death

               2    certificate.

               3             105. Defendants HPHC and Dr. Filart breached their duties to disclose these facts to

               4    Plaintiffs and engaged in the above-listed concealments and misrepresentations with the

               5    intention of deceiving and misleading Plaintiffs.

               6             106. Had the omitted information been disclosed, Plaintiffs would have behaved

               7    differently, including that they would have insisted that Mr. Martin receive a COVID-19 test

               8    earlier and that he be treated for COVID-19.

               9             107. Mr. Martin was injured and died as a result of Defendants HPHC’s and Dr.

             10     Filart’s acts of misrepresentation and concealment. Plaintiffs also sustained damages and/or

             11     injuries, including emotional distress.

             12               FIFTH CAUSE OF ACTION: FRAUDULENT MISREPRESENTATION

             13                               (Against Defendants HPHC and Marcel Filart)

             14              108. Plaintiffs incorporate by reference and re-allege all of the allegations contained in

             15     the preceding paragraphs of this Complaint as though fully set forth herein.

             16              109. Mr. Martin was an elderly resident of the nursing home run by HPHC. Mr.

             17     Martin relied upon Defendant HPHC and its staff for his care needs.

             18              110. HPHC and its staff repeatedly represented to Plaintiffs that Mr. Martin was

             19     “doing ok” or words to that effect during the lockdown prior to April 1, 2020. Further, HPHC

             20     and its staff represented to Plaintiffs that Mr. Martin would be cared for. This was untrue.

             21              111. HPHC and its staff told Plaintiffs that there were less COVID-19 cases in the

             22     facility than there really were. HPHC and its staff further assured Plaintiffs that all COVID-19

             23     positive residents were placed in a separate part of the nursing home from Mr. Martin, which

             24     was not correct.

             25              112. Dr. Marcel Filart misrepresented the cause of Mr. Martin’s death on Mr. Martin’s

             26     death certificate dated April 9, 2020, as cardiorespiratory arrest, essential hypertension and
             27     coronary artery disease, hiding Mr. Martin’s COVID-19 positive result and the real cause of

             28     death.
       ♼
 LAW OFFICES
COTCHETT, PITRE &
 MCCARTHY, LLP       FIRST AMENDED COMPLAINT; Case No.: 2:20-cv-05937-DSF-SK                                         26
           Case 2:20-cv-05937-DSF-SK Document 18 Filed 08/24/20 Page 30 of 31 Page ID #:623




               1            113. HPHC and its staff falsely claimed that labs were completed when they were not

               2    in fact done.

               3            114. HPHC and its staff falsely claimed that Mr. Martin could not be transferred to a

               4    hospital for care in the days leading up to his death, that he would unlikely be accepted, and

               5    would be harmed.

               6            115. Defendants HPHC and Dr. Filart breached their duties to disclose true facts to

               7    Plaintiffs and engaged in the above-listed misrepresentations with the intention of deceiving

               8    and defrauding Plaintiffs. Defendants HPHC and Dr. Filart knew that these representations

               9    were false when they made them or made the representations recklessly and without regard for

             10     its truth. Defendants intended that Plaintiffs rely on these representations to hide what harm

             11     Mr. Martin was suffering. Plaintiffs reasonably relied on Defendants’ representations, and Mr.

             12     Martin was thus injured and harmed. Plaintiffs’ reliance on HPHC and Dr. Filart’s

             13     representations was a substantial factor in causing Mr. Martin’s death.

             14             116. Had the omitted information been disclosed, Plaintiffs would have behaved

             15     differently, including that they would have insisted that Mr. Martin receive a COVID-19 test

             16     earlier and that he be treated for COVID-19.

             17             117. Mr. Martin was harmed and died as a result of Defendants HPHC’s and Dr.

             18     Filart’s acts of misrepresentation. Plaintiffs also sustained damages and injuries, including

             19     emotional distress.

             20                     WHEREFORE, Plaintiffs pray for relief as set forth below.

             21     VIII. PRAYER FOR RELIEF

             22             WHEREFORE, Plaintiffs Emma Martin, Elizabeth Gagliano and Kathy Sessinghaus pray

             23     for relief as follows:

             24           1.        General and special compensatory damages according to proof;

             25           2.        Punitive damages according to proof, including treble punitive damages per Civil

             26                     Code section 3345;
             27           3.        For prejudgment and post-judgment interest upon such judgment at the maximum

             28                     rate provided by law;
       ♼
 LAW OFFICES
COTCHETT, PITRE &
 MCCARTHY, LLP       FIRST AMENDED COMPLAINT; Case No.: 2:20-cv-05937-DSF-SK                                         27
           Case 2:20-cv-05937-DSF-SK Document 18 Filed 08/24/20 Page 31 of 31 Page ID #:624




               1         4.     Reasonable costs of suit;

               2         5.     Attorney’s fees and costs per Welfare and Institutions Code section 15657; and

               3         6.     Such other further relief as the Court may deem proper.

               4

               5

               6    Dated: August 24, 2020                  COTCHETT, PITRE & McCARTHY, LLP

               7
                                                            By:        /s/ Anne Marie Murphy
               8                                                    ANNE MARIE MURPHY
               9                                                    Attorneys for Plaintiffs

             10

             11                                    DEMAND FOR JURY TRIAL

             12           Plaintiffs demand trial by jury on all issues so triable.

             13

             14     Dated: August 24, 2020                  COTCHETT, PITRE & McCARTHY, LLP

             15
                                                            By:        /s/ Anne Marie Murphy
             16                                                     ANNE MARIE MURPHY
                                                                    Attorneys for Plaintiffs
             17

             18

             19

             20

             21

             22

             23

             24

             25

             26
             27

             28
       ♼
 LAW OFFICES
COTCHETT, PITRE &
 MCCARTHY, LLP       FIRST AMENDED COMPLAINT; Case No.: 2:20-cv-05937-DSF-SK                                 28
